           Case 4:21-cv-00079-BRW Document 3 Filed 02/08/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DIVISION OF ARKANSAS
                                 CENTRAL DIVISION

ELISE ANNETTE DAVIS                                                                    PLAINTIFF

v.                                    4:21-CV-00079-BRW

SOCIAL SECURITY ADMINISTRATION, ET AL.                                              DEFENDANTS

                                             ORDER

       A district court has the authority to dismiss a case sua sponte for failure to state a claim.1

Plaintiff is asking for $80,000 because she disagrees with how the Social Security

Administration handled her case. Because Plaintiff’s Complaint is nonsensical and states no

cause of action against Defendant for which relief may be granted, this case is DISMISSED.

The Motion to Proceed In Forma Pauperis (Doc. No. 1) is DENIED.

       IT IS SO ORDERED this 8th day of February, 2021.



                                                           Billy Roy Wilson
                                                           UNITED STATES DISTRICT JUDGE




       1
        See Smith v. Boyd, 945 F.2d 1041 (8th Cir. 1991).

                                                 1
